EXHIBIT C
                    IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF TEXAS
                              HOUSTON DIVISION

JOSE NAVARRO                             §
                                         §
V.                                       §     CIVIL ACTION NO. 4:20-CV-00693
                                         §
BERKLEY SOUTHEAST INSURANCE              §
GROUP                                    §

                  DEFENDANT’S NOTICE OF REMOVAL
             EXHIBIT C: COPIES OF PLEADINGS ASSERTING
        CAUSES OF ACTION AND ALL ANSWERS TO SUCH PLEADINGS

TO THE HONORABLE UNITED STATES DISTRICT JUDGE:

      COMES NOW, Continental Western Insurance Company (improperly sued

herein as Berkley Southeast Insurance Group), the defendant in the above entitled and

numbered cause, and files copies of all pleadings asserting causes of action and all

answers to such pleadings as required by Local Rule 81.2.
